Exhibit 10.1

August 16, 2010

 

Cascade Investment, L.L.C.

2365 Carillon Point

Kirkland, WA 98033

 

Bill & Melinda Gates Foundation Trust

c/o Cascade Investment, L.L.C.

2365 Carillon Point

Kirkland, WA 98033

Ladies and Gentlemen:

We understand that (i) Cascade Investment, L.L.C. (“Cascade”), Bill & Melinda
Gates Foundation Trust (the “Trust”), William H. Gates III, as sole member of
Cascade and a co-trustee of the Trust, and Melinda French Gates, as a co-trustee
of the Trust (collectively, the “Cascade Affiliates”) beneficially own in the
aggregate 22,657,788 shares of common stock, par value $0.01 (the “Common
Stock”), of AutoNation, Inc. (the “Company”); and (ii) one or more of the
Cascade Affiliates may desire to acquire additional shares of Common Stock
without being subject to the restrictions under Section 203 of the General
Corporation Law of the State of Delaware (“DGCL 203”) applicable to a “business
combination” with an “interested stockholder” (both within the meaning of DGCL
203). In consideration of the premises and the covenants of the parties set
forth in this agreement (the “Agreement”), and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound, the undersigned hereby agree as follows:

1. The Company hereby represents and warrants to Cascade and the Trust that the
Board of Directors of the Company (the “Board”) has duly approved, subject to
the execution and delivery of this Agreement (the “Board Approval”), for
purposes of DGCL 203 only, (A) the acquisition by one or more of the Cascade
Affiliates and any such person (as defined in DGCL 203), whether existing as of
the date hereof or in the future, in which one or more of the Cascade Affiliates
(i) beneficially own (as the term beneficial owner is defined in Rule 13d-3 of
the Securities Exchange Act of 1934) more than 50% of the voting stock (as
defined in DGCL 203) of such person and/or (ii) have the right or ability to
appoint or elect, or have appointed or elected, a majority of the board of
directors (or similar governing body) of any such person (collectively with the
Cascade Affiliates, the “Exempt Group”), whether in a single transaction or
multiple transactions from time to time, of additional shares of Common Stock,
and (B) the transacting of business combinations (as defined in DGCL 203)
between the Company and one or more members of the Exempt Group, in each case
subject to the limitations provided for in Sections 4 and 5 hereof and subject
to the accuracy of the representations and warranties set forth in Section 3
hereof.

2. The Company hereby represents and warrants that: (i) as of July 19, 2010,
there were 146,389,924 shares of Common Stock issued and outstanding and (ii) on
March 31, 2010, there were 169,853,517 shares of Common Stock issued and
outstanding.

 

1



--------------------------------------------------------------------------------

3. Cascade and the Trust hereby represent and warrant that: (i) on March 31,
2010, the Exempt Group owned (as such term is defined in DGCL 203) less than 15%
of the Common Stock issued and outstanding as of that date; (ii) since March 31,
2010, no member of the Exempt Group has become the owner (as such term is
defined in DGCL 203) of any additional shares of Common Stock; and (iii) they
have the power and authority to agree, on behalf of each of the members of the
Exempt Group, to the obligations and acknowledgements set forth in Sections 4
and 5 hereof.

4. Cascade and the Trust, on behalf of themselves and the other members of the
Exempt Group, agree that they will not, for a period commencing on the date
hereof and continuing through three years from the date on which the Exempt
Group become “interested stockholders” under DGCL 203 (the “Limitation Period”),
engage in any “business combination,” within the meaning of DGCL 203, between
the Company and any of its subsidiaries, on one hand, and any member of the
Exempt Group, on the other hand, unless such transaction is approved by a
majority of the Disinterested Directors (as defined below) and, if the approval
of the Company’s shareholders is required by law (excluding DGCL 203) or the
Company’s Third Amended and Restated Certificate of Incorporation and/or Amended
and Restated Bylaws with respect to any such transaction, by a majority of the
Disinterested Shareholders. Furthermore, from the date hereof through the
Limitation Period, Cascade and the Trust must provide ten (10) days prior
written notice (the “Notice”) to the Company prior to the Exempt Group becoming
the beneficial owners of additional shares of Common Stock that would result in
the Exempt Group beneficially owning, in the aggregate, each of 25% or more, 33
1/3% or more and 50% or more of the Company’s then outstanding Common Stock (the
“Applicable Thresholds”) or entering into any agreement, arrangement or
understanding that would result in the Exempt Group beneficially owning, in the
aggregate, shares equaling or exceeding an Applicable Threshold. In the event
that the Exempt Group does not become the beneficial owners, in the aggregate,
of shares equaling or exceeding an Applicable Threshold within three months of
delivering the Notice with respect thereto, then such Notice shall no longer be
effective, and any future purchase or acquisition that would result in the
Exempt Group beneficially owning, in the aggregate, or agreement, arrangement or
understanding pursuant to which the Exempt Group would beneficially own, in the
aggregate, shares equaling or exceeding an Applicable Threshold shall require a
new Notice. In calculating whether the Exempt Group beneficially owns, in the
aggregate, shares equaling or exceeding an Applicable Threshold, the Exempt
Group’s aggregate beneficial ownership interest shall be based on the total
number of shares of outstanding Common Stock disclosed by the Company in its
most recent filing with the Securities and Exchange Commission.

5. This Agreement may be executed in counterparts, each of which shall be deemed
to be an original, with the same effect as if the signatures were upon the same
instrument. All representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement. This
Agreement constitutes the entire agreement among the parties hereto in respect
of the subject matter hereof. No provision of this Agreement may be: (a) amended
except by an instrument in writing executed by the parties hereto; or (b) waived
except by an instrument in writing executed by the party against whom the waiver
is to be effective. This Agreement: (i) shall not be assignable by any of the
parties hereto; and (ii) shall be binding on successors of the parties hereto.
This Agreement may not be waived, modified or terminated unless such waiver,
modification or termination is approved by a majority of the

 

2



--------------------------------------------------------------------------------

Disinterested Directors; and Cascade and the Trust, on behalf of themselves and
each other member of the Exempt Group, acknowledge and agree that the Board
Approval will be null and void ab initio in the event that this Agreement is
waived, modified or terminated without such approval.

6. This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, without regard to choice of
law principles that would compel the application of the laws of any other
jurisdiction. Each of the parties hereto irrevocably agrees that any legal
action or proceeding that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance hereof, shall be brought
and determined exclusively in the Chancery Court of the State of Delaware and
any state appellate court therefrom located in the State of Delaware (or, only
if the Chancery Court of the State of Delaware declines to accept jurisdiction
over a particular matter, any state or federal court located in the State of
Delaware).

7. Each of the parties hereto hereby irrevocably waives any and all rights to
trial by jury in any legal proceeding arising out of or related to this
Agreement.

8. The parties hereto acknowledge that money damages may not be an adequate
remedy for violations of this Agreement and that any party, in addition to any
other rights and remedies which the parties may have at law or in equity, may,
in its sole discretion, apply to a court of competent jurisdiction for specific
performance or injunction (without any requirement to post a bond or other
security) or such other relief as such court may deem just and proper in order
to enforce this Agreement or prevent any violation hereof.

9. This Agreement shall be binding upon and inure solely to the benefit the
parties to this Agreement, and nothing in this Agreement, express or implied, is
intended to confer upon any other person or entity any rights or remedies of any
nature whatsoever under or by reason of this Agreement.

10. As used in this Agreement, (i) the term “Disinterested Director” means any
member of the Board who is not affiliated or associated with any member of the
Exempt Group and who was a director of the Company prior to the date hereof, and
any successor of a Disinterested Director who is unaffiliated with, and not a
nominee of, any member of the Exempt Group and who is recommended or elected to
succeed a Disinterested Director by a majority of Disinterested Directors then
on the Board of Directors; and (ii) the term “Disinterested Shareholder” means a
beneficial owner of Common Stock who is not a member of the Exempt Group or an
affiliate thereof.

If the foregoing correctly sets forth the understanding and agreement between
the Company, Cascade and the Trust, please so indicate by signing below,
whereupon this letter shall become a binding agreement between the parties
hereto as of the date first above written.

 

3



--------------------------------------------------------------------------------

Very truly yours, AUTONATION, INC. By:  

/s/ Jonathan P. Ferrando

  Name:   Jonathan P. Ferrando   Title:  

Executive Vice President, General

Counsel and Secretary

AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:

 

CASCADE INVESTMENT, L.L.C. By:  

/s/ Michael Larson

  Name:   Michael Larson   Title:   Business Manager BILL & MELINDA GATES
FOUNDATION TRUST By:  

/s/ Michael Larson

  Name:   Michael Larson   Title:   Investment Manager

 

4